DETAILED ACTION
Specification
The disclosure is objected to because of the following informality: since cases 15/097,037 and 13/527,742 are continuations of this instant case and have been patented, applicant is required to update this information in paragraph [0001] of the specification. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informality: “detection circuitry” should be “a detection circuitry”. 
Claim 5 or 10 is objected to because of the following informality: “during use” should be “during the use”. 
Claim 9 objected to because of the following informality: “interface impedance” should be “an interface impedance”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 rejected as vague and indefinite. The specification teaches that “[T]he principles of the preset invention relate to electro-analytical biosensors. Generally speaking, electro-analytical biosensors that detect analytes by monitoring different electronic changes in electrode-electrolyte transducers that are specifically interfaced with the recognition layers. For instance, in amperometric biosensors, low-frequency Faradaic reduction-oxidation currents are used as an indicator for analyte interactions with the recognition layer, whereas in impedimetric biosensors, the changes in the electrode-electrolyte impedance induced by the captured analyte are used as an indicator of analyte interactions with the recognition layer” (see paragraph [0034] of US 2021/0156813 A1, which is US publication of this instant case). Since it is known that in
electrical engineering, impedance is the opposition to alternating current presented by the combined effect of resistance and reactance in a circuit (see the definition of “Electrical Impedance” from Wikipedia), and claim 1 does not require that the sensor is an active-electrode sensor which is placed in an electrolyte as taught by the specification, it is unclear why, in the absence of electrolyte, a sensor which is not an active-electrode sensor can detect said signals that are indicative of an impedance at an interface between said sensor and said individual well and the motes and bounds of the claim is unclear. Please clarify. 
Claim 7 is rejected as vague and indefinite. The specification teaches that “[T]he second method is to create ionic currents within the biosensing reaction volume (i.e., coordinated where REL is the dominant electrical element) that are indicative of analyte-recognition layer interactions. An example of such a configuration is common in electrochemical enzyme biosensors which take advantage of electro-active enzymes (e.g., horseradish peroxidase or glucose oxidase) attached to their detection antibody. In FIG. 5, it is illustrated how the active electrode sensor 500 can detect such currents in accordance with an embodiment of the present invention”, “an alternative approach is introduced which uses embodiments of an active-electrode sensor to detect DNA polymerization to enable DNA SBS. The premise of this system is the fact that nucleotide incorporation when the primed DNA is immobilized (i.e., is attached to a solid surface), can result in an imbalance between the absorbed and released free ionic charges in the electrolyte near the DNA, which in turn results in localized ionic currents that can be sensed by the active-electrode biosensor. Unlike the previously reported system, active-electrode arrays, rely neither on the concentration of protons and ISFET structures, nor polarized gold electrodes to detect polymerization. In addition, active-electrode sensors can also measure the surface capacitance concurrently with polymerization detection (Hybrid method), a unique feature that none of the aforementioned references have”, “[F]IG. 7 is a table 700 illustrating the ionic species and the generated net free charge of a single nucleotide incorporation event when DNA is immobilized in accordance with an embodiment of the present invention. As illustrated in FIG. 7, depending on the pH of the electrolyte and isoelectric characteristics of the involved molecules, the generated average net free negative charge (from PPi) and net free positive charge (from protons, H+) are different. Yet, the net generated charge (i.e., the sum of the positive and negative charges) is always positive and equal to +1. This indicates that DNA polymerization always creates a positive diffusion potential in the electrolyte at the DNA polymerization coordinate which in turn can create an outward going ionic current through free net charge diffusive spreading” and “[B]ased on this observation, one can state that if an active-electrode biosensor is placed in the electrolyte such that it measures the ionic current that is generated by DNA polymerization, one can detect DNA polymerization events. It is important to realize that the DNA itself does not have to be in intimate proximity of the electrode and as long as the current reaches the electrode, one can detect polymerization. In practice this means that the electrolyte-insulator surface should be within a few diffusion lengths for the PPi and proton ions, which is defined by the average distance that these ions can move the DNA polymerization until they recombine with other ions in the solution. Depending on the characteristics of the solution (e.g., salt concentration, buffer capacity and temperature), this distance is typically between 1 nm and 10 nm” (see paragraphs [0057] and [0073] to [0075] of US 2021/0156813 A1, which is US publication of this instant case). Since it is known that ionic current refers to a flow of electrical charge that is observed in electrolytes, wires, plasma and other conducting materials or fluids (see attached definition for “ionic current”) and claim 1 does not require that the sensor is an active-electrode sensor which is placed in an electrolyte and there is an imbalance between the absorbed and released free ionic charges in the electrolyte near the DNA as taught by the specification, it is unclear why, in the absence of electrolyte, a sensor which is not an active-electrode sensor can detect said signals that are indicative of a localized ionic current in said individual well during said polymerization reaction and the motes and bounds of the claim is unclear. Please clarify. 
Claim 8 is rejected as vague and indefinite. The specification teaches that “[R]eferring to FIG. 1, C1 and CD represent the insulator layer 101 and double layer 102, respectively, while REL represents the ohmic resistance of the electrolyte from the electrode-insulator interface 103 to a counter electrode 104 (e.g., Ag/AgCl electrode) in the electrolyte” and “[A] typical example application for this approach is label-free DNA hybridization detection in which the capturing DNA strands (in the recognition layer) are attached to the solid surface and are physically immobilized within the interface double layer of the active-layer” (see paragraphs [0042] and [0054] and Figure 1 of US 2021/0156813 A1, which is US publication of this instant case). Since claim 1 does not require that the sensor is an active-electrode sensor which is placed in an electrolyte, the template nucleic acid molecule is physically immobilized within the interface double layer, and the double layer is located between the electrolyte and an insulator as taught by the specification, it is unclear why, in the absence of electrolyte, said signals can be detected within a double layer in said individual well adjacent to said sensor and the motes and bounds of the claim is unclear. Please clarify. 
Claim 9 is rejected as vague and indefinite. The specification teaches that “[T]he principles of the preset invention relate to electro-analytical biosensors. Generally speaking, electro-analytical biosensors that detect analytes by monitoring different electronic changes in electrode-electrolyte transducers that are specifically interfaced with the recognition layers. For instance, in amperometric biosensors, low-frequency Faradaic reduction-oxidation currents are used as an indicator for analyte interactions with the recognition layer, whereas in impedimetric biosensors, the changes in the electrode-electrolyte impedance induced by the captured analyte are used as an indicator of analyte interactions with the recognition layer”, “[T]he second method is to create ionic currents within the biosensing reaction volume (i.e., coordinated where REL is the dominant electrical element) that are indicative of analyte-recognition layer interactions. An example of such a configuration is common in electrochemical enzyme biosensors which take advantage of electro-active enzymes (e.g., horseradish peroxidase or glucose oxidase) attached to their detection antibody. In FIG. 5, it is illustrated how the active electrode sensor 500 can detect such currents in accordance with an embodiment of the present invention”, “an alternative approach is introduced which uses embodiments of an active-electrode sensor to detect DNA polymerization to enable DNA SBS. The premise of this system is the fact that nucleotide incorporation when the primed DNA is immobilized (i.e., is attached to a solid surface), can result in an imbalance between the absorbed and released free ionic charges in the electrolyte near the DNA, which in turn results in localized ionic currents that can be sensed by the active-electrode biosensor. Unlike the previously reported system, active-electrode arrays, rely neither on the concentration of protons and ISFET structures, nor polarized gold electrodes to detect polymerization. In addition, active-electrode sensors can also measure the surface capacitance concurrently with polymerization detection (Hybrid method), a unique feature that none of the aforementioned references have”, “[F]IG. 7 is a table 700 illustrating the ionic species and the generated net free charge of a single nucleotide incorporation event when DNA is immobilized in accordance with an embodiment of the present invention. As illustrated in FIG. 7, depending on the pH of the electrolyte and isoelectric characteristics of the involved molecules, the generated average net free negative charge (from PPi) and net free positive charge (from protons, H+) are different. Yet, the net generated charge (i.e., the sum of the positive and negative charges) is always positive and equal to +1. This indicates that DNA polymerization always creates a positive diffusion potential in the electrolyte at the DNA polymerization coordinate which in turn can create an outward going ionic current through free net charge diffusive spreading” and “[B]ased on this observation, one can state that if an active-electrode biosensor is placed in the electrolyte such that it measures the ionic current that is generated by DNA polymerization, one can detect DNA polymerization events. It is important to realize that the DNA itself does not have to be in intimate proximity of the electrode and as long as the current reaches the electrode, one can detect polymerization. In practice this means that the electrolyte-insulator surface should be within a few diffusion lengths for the PPi and proton ions, which is defined by the average distance that these ions can move the DNA polymerization until they recombine with other ions in the solution. Depending on the characteristics of the solution (e.g., salt concentration, buffer capacity and temperature), this distance is typically between 1 nm and 10 nm” (see paragraphs [0034], [0057] and [0073] to [0075] of US 2021/0156813 A1, which is US publication of this instant case). Since it is known that in electrical engineering, impedance is the opposition to alternating current presented by the combined effect of resistance and 
reactance in a circuit (see the definition of “Electrical Impedance” from Wikipedia), ionic current refers to a flow of electrical charge that is observed in electrolytes, wires, plasma and other conducting materials or fluids (see attached definition for “ionic current”) and claim 1 does not require that the sensor is an active-electrode sensor which is placed in an electrolyte and there is an imbalance between the absorbed and released free ionic charges in the electrolyte near the DNA as taught by the specification, it is unclear why, in the absence of electrolyte, a sensor which is not an active-electrode sensor can detect said signals that are indicative of a localized ionic current and an interface impedance in said individual well during said polymerization reaction and the motes and bounds of the claim is unclear. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4-6, and 10 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hassibi et al., (US 2018/0251828 A1, priority date: August 24, 2006)
The applied reference has a common inventor, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claims 1, 2, 4-6, and 10, since it is known that “[A] photodiodes is a two-electrode, radiation-sensitive junction formed in a semiconductor material in which the reverse current varies with illumination. Photodiodes are used for the detection of optical power and for the conversion of optical power to electrical power” (see attached definition for “photodiodes”), Hassibi et al., teach a system for assaying for a presence of a nucleic acid sequence in a nucleic acid sample, comprising: a chip (ie., the biochip) comprising (1) a plurality of wells (ie., the plurality of microwells of the molecular recognition layer), wherein during use, an individual well of said plurality of wells comprises a porous polymer (ie., a porous substrate having immobilized probes), a template nucleic acid molecule derived from said nucleic acid sample and reagents necessary for a polymerization reaction (ie., a PCR reaction), and (ii) a sensor (eg., the optical sensor) adjacent to said individual well, wherein said sensor detects signals indicative of said presence of said nucleic acid sequence in said template nucleic acid molecule (ie., by hybridization); and a detection circuitry operatively coupled to said sensor, wherein said detection circuitry (1) detects said signals indicative of said presence of said nucleic acid sequence in said template nucleic acid molecule when said template nucleic acid molecule is subjected to said polymerization reaction under conditions that are sufficient to yield a nucleic acid strand that is complementary to said template nucleic acid molecule, and (ii) provides an output (eg., a light) that is indicative of said presence of said nucleic acid sequence in said nucleic acid sample as recited in claim 1 wherein said sensor comprises a sensing electrode as recited in claim 2, said detection circuitry comprises an operational amplifier and a capacitor that is in a parallel configuration with respect to said operational amplifier as recited in claim 4, during the use, said template nucleic acid molecule is immobilized in said porous polymer (ie., by the immobilized probes) as recited in claim 5, said signals are indicative of an impedance at an interface
between said sensor and said individual well as recited in claim 6, and said plurality of wells comprises an additional well, wherein during the use, said additional well comprises an additional template nucleic acid molecule derived from said nucleic acid sample as recited in claim 10 (see abstract, paragraphs [0015], [0023], [0024], [0030], [0043], [0044], [0079], [0085], [0107], [0123] to [0125], [0157], [0186], [0225], [0312], and [0391], Figure 12, and claims 1-20). 
	Therefore, Hassibi et al., teach all limitations recited in claims 1, 2, 4-6, and 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassibi et al., as applied to claims 1, 2, 4-6, and 10 above, and further in view of Krysl et al., (US 2006/0140822 A1, published on June 29, 2006). 
The teaching of Hassibi et al., have been summarized previously, supra. 
Hassibi et al., do not disclose that said sensor further comprises one or more metal layers
disposed in an insulating layer adjacent to said sensing electrode as recited in claim 3.  However, since Hassibi et al., teach that the CMOS sensor is about 1 mm thick and comprises structures (“metal curtains”) for directing the photon flux to a photodiode sensor embedded in the CMOS sensor layer (see paragraph [0335]), Hassibi et al., disclose that said sensor further comprises one or more metal layers. 
Krysl et al., teach applying an insulating layer on the surface of the metal layer in the area of the openings or on the electrical lead of the sensor in order to provide for suitable electrical insulation of the individual parts of the sensor (see paragraph [0024]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the system recited in claim 3 wherein one or more metal layers of said sensor is disposed in an insulating layer adjacent to said sensing electrode in view of the prior arts of Hassibi et al., and Krysl et al.. One having ordinary skill in the art would have been motivated to do so because Krysl et al., teach applying an insulating layer on the surface of the metal layer in the area of the openings or on the electrical lead of the sensor in order to provide for suitable electrical insulation of the individual parts of the sensor (see paragraph [0024]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the system recited in claim 19 by adding an insulating layer on the surface of the metal layer of the said sensing electrode taught by Hassibi et al., wherein the insulating layer is adjacent to said sensing electrode in view of the prior arts of Hassibi et al., and Krysl et al., in order to provide for suitable electrical insulation of the individual parts of said sensing electrode. 

Claims 1, 2, 5, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El Gamal et al., (US Patent No. 8,313,904 B2, filed on November 26, 2008) in view of Goel et al.,(US 2013/0045876 A1, priority date: February 19, 2010). 
Regarding claims 1, 2, and 10, since it is known that “[A] photodiodes is a two-electrode, radiation-sensitive junction formed in a semiconductor material in which the reverse current varies with illumination. Photodiodes are used for the detection of optical power and for the conversion of optical power to electrical power” (see attached definition for “photodiodes”), El Gamal et al., teach a system for assaying for a presence of a nucleic acid sequence in a nucleic acid sample, comprising: a chip (ie., the integrated circuit chip) comprising (1) a plurality of wells (ie., the array of microwells), wherein during use, an individual well of said plurality of wells comprises a template nucleic acid molecule derived from said nucleic acid sample and reagents necessary for a polymerization reaction (ie., a sequencing reaction), and (ii) a sensor (eg., the optical sensor) adjacent to said individual well, wherein said sensor detects signals indicative of said presence of said nucleic acid sequence in said template nucleic acid molecule (ie., by sequencing); and a detection circuitry operatively coupled to said sensor, wherein said detection circuitry (1) detects said signals indicative of said presence of said nucleic acid sequence in said template nucleic acid molecule when said template nucleic acid molecule is subjected to said polymerization reaction under conditions that are sufficient to yield a nucleic acid strand that is complementary to said template nucleic acid molecule, and (ii) provides an output (eg., a light) that is indicative of said presence of said nucleic acid sequence in said nucleic acid sample as recited in claim 1 wherein said sensor comprises a sensing electrode as recited in claim 2 and said plurality of wells comprises an additional well, wherein during the use, said additional well comprises an additional template nucleic acid molecule derived from said nucleic acid sample as recited in claim 10 (see column 2, last paragraph, column 3, first to fourth paragraphs, column 4, fifth and sixth paragraphs, column 5, first to third paragraphs, column 7, last paragraph, column 8, first and second paragraphs, column 9, fifth and sixth paragraphs, column 10, first to third paragraphs, Figures 3 and 7, and claims 1-34). 
El Gamal et al., do not disclose a porous polymer in an individual well of said
plurality of wells as recited in claim 1 wherein during the use, said template nucleic acid molecule is immobilized in said porous polymer as recited in claim 5. 
	Goel et al., teach that a target nucleic acid molecule is immobilized on a solid support such as a porous silica bead in a pyrophosphate sequencing reaction (see paragraphs [0020], [0021] and [0061]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the systems recited in claims 1 and 5 using a template nucleic acid molecule immobilized on a porous polymer in view of the prior arts of El Gamal et al., and Goel et al.. One having ordinary skill in the art would have been motivated to do so because the integrated circuit chip taught by El Gamal et al., is used for a pyrophosphate sequencing reaction (eg., see Figure 7 and claim 1) while Goel et al., have shown that a target nucleic acid molecule is immobilized on a solid support such as a porous silica bead in a pyrophosphate sequencing reaction (see paragraphs [0020], [0021] and [0061]) and the simple substitution of one kind of target nucleic acid molecule (ie., the unimmobilized target nucleic acid molecule taught by El Gamal et al.,) from another kind of target nucleic acid molecule (ie., the target nucleic acid molecule immobilized on a solid support such as a porous silica bead taught by Goel et al.,) during the process of making the systems recited in claims 1 and 5, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the unimmobilized target nucleic acid molecule taught by El Gamal et al., and the target nucleic acid molecule immobilized on a solid support such as a porous silica bead taught by Goel et al., are used for the same purpose (ie., in a pyrophosphate sequencing reaction) and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the systems recited in claims 1 and 5 using a template nucleic acid molecule immobilized on a porous polymer in view of the prior arts of El Gamal et al., and Goel et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claims 1, 5, 7, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothberg et al., (Nature, 475, 348-352, July 21, 2011) in view of Goel et al.. 
Regarding claims 1, 5, 7, and 10, since Rothberg et al., teach a system for assaying for a presence of a nucleic acid sequence in a nucleic acid sample, comprising: a chip comprising (1) a plurality of wells (ie., microwells), wherein during use, an individual well of said plurality of wells comprises a polymer (ie, a bead), a template nucleic acid molecule derived from said nucleic acid sample and reagents necessary for a polymerization reaction (ie., a sequencing reaction), and (ii) a sensor (eg., the sensor plate) adjacent to said individual well, wherein said sensor detects signals indicative of said presence of said nucleic acid sequence in said template nucleic acid molecule (ie., by sequencing); and a detection circuitry operatively coupled to said sensor, wherein said detection circuitry (1) detects said signals indicative of said presence of said nucleic acid sequence in said template nucleic acid molecule when said template nucleic acid molecule is subjected to said polymerization reaction under conditions that are sufficient to yield a nucleic acid strand that is complementary to said template nucleic acid molecule, and (ii) provides an output that is indicative of said presence of said nucleic acid sequence in said nucleic acid sample as recited in claim 1 wherein during the use, said template nucleic acid molecule is immobilized in said polymer as recited in claim 5, said signals are indicative of a localized ionic current (ie., a current due to released H+) in said individual well during said polymerization reaction as recited in claim 7, and said plurality of wells comprises an additional well, wherein during the use, said additional well comprises an additional template nucleic acid molecule derived from said nucleic acid sample as recited in claim 10 (see pages 348 and 349, Figure 1, and supplementary Figure 1). 
Rothberg et al., do not disclose a porous polymer in an individual well of said
plurality of wells as recited in claim 1 wherein during the use, said template nucleic acid molecule is immobilized in said porous polymer as recited in claim 5. 
	Goel et al., teach that a target nucleic acid molecule is immobilized on a solid support such a porous silica bead in a pyrophosphate sequencing reaction (see paragraphs [0020], [0021] and [0061]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the systems recited in claims 1 and 5 using a template nucleic acid molecule immobilized on a porous polymer in view of the prior arts of Rothberg et al., and Goel et al.. One having ordinary skill in the art would have been motivated to do so because Goel et al., have shown that a target nucleic acid molecule is immobilized on a solid support such as a porous silica bead in a pyrophosphate sequencing reaction (see paragraphs [0020], [0021] and [0061]) and the simple substitution of one kind of bead (ie., the beads taught by Rothberg et al.,) from another kind of bead (ie., the porous beads taught by Goel et al.,) during the process of making the systems recited in claims 1 and 5, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the beads taught by Rothberg et al., and the porous beads taught by Goel et al., are used for the same purpose (ie., in a sequencing reaction) and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the systems recited in claims 1 and 5 using a porous polymer such as a porous bead in view of the prior arts of Rothberg et al., and Goel et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955). 

Conclusion
17.	No claim is allowed. 
18.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 20, 2021